Dismissed and Opinion Filed November 12, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00631-CV

                          IN THE INTEREST OF A.M.G., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-17563

                              MEMORANDUM OPINION
                        Before Justices Pedersen, III, Reichek, and Carlyle
                                 Opinion by Justice Pedersen, III

       Appellant’s brief in this appeal from the trial court’s order on suit to modify parent-child

relationship is overdue. By postcard dated October 10, 2019, we cautioned appellant that failure

to file his brief within ten days would result in dismissal of the appeal without further notice. See

TEX. R. APP. P. 38.8(a)(1). To date, the brief has not been filed. Accordingly, we dismiss the

appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                   /Bill Pedersen, III//
                                                   BILL PEDERSEN. III
                                                   JUSTICE




190631f.p05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.M.G., A CHILD                On Appeal from the 330th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00631-CV                                Trial Court Cause No. DF-15-17563.
                                                   Opinion delivered by Justice Pedersen, III,
                                                   Justices Reichek and Carlyle participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this day of November 12, 2019.




                                             –2–